EXHIBIT 10.36

AMENDMENT NO. 2
TO
MANAGEMENT AGREEMENT
OF
ROBERT P. COLLINS

               THIS AMENDMENT NO. 2 is made this 10th day of October, 2000, by
and between SCOTT TECHNOLOGIES, INC., a Delaware corporation (hereinafter
referred to as the "Company") and Robert P. Collins, an executive officer of the
Company (hereinafter referred to as the "Executive"):

W I T N E S S E T H:

                    WHEREAS, on December 18, 1998 the Company and the Executive
entered into a Management Agreement (hereinafter referred to as the
"Agreement"); and

                    WHEREAS, the Company and the Executive desire to make
certain amendments to the Agreement;

                    NOW, THEREFORE, pursuant to Section 6.3 of the Agreement and
effective as of October 1, 1999, the Company and the Executive hereby amend
Section 4.7 of the Agreement by the deletion of said Section and the
substitution in lieu thereof of a new Section 4.7 to read as follows:



            "4.7       Vesting of Stock Options. In the event of a Change in
Control the Committee under the Option Plan will cause certain of the stock
options granted to the Executive pursuant to the Option Plan to become
immediately exercisable as follows:         a. Service Based Options. Options
which would otherwise become exercisable solely upon the passage of time
regardless of the price of a Share of Common Stock of the Company shall become
exercisable in full



    upon the Change in Control.         b. Performance Based Options. Options
which would otherwise become exercisable upon the attainment of a specified
price of a Share of Common Stock of the Company shall become exercisable to the
extent that the sales price in the Change in Control transaction satisfies the
price targets set forth in the Option Agreement, without regard to the 20
consecutive day price maintenance requirement of the Option Agreement.    
          In addition, to the extent that the sales price in the Change in
Control transaction is above the Option Price per share of Common Stock of the
Company, is below the value per share at which all of the options would be
exercisable and is not equal to a value per share at which a specific part of
the option becomes exercisable (each such values are hereinafter referred to as
'price targets'), a part of the option shall become exercisable equal to the
number of additional Shares which would have become exercisable had the sales
price been at the next highest price target multiplied by a fraction the
numerator of which shall equal the amount by which the sales price in the Change
in Control transaction exceeds the next lower price target and the denominator
of which shall equal the amount by which the next highest price target exceeds
the next lower price target.               In addition to the above provisions
with respect to the exercisability of the stock option shares in the event of a
Change in Control, the Stock Option Committee may in its sole discretion, waive
any or all remaining higher stock option price targets and determine to make

  any or all of such remaining shares exercisable.   Such stock options as
become exercisable in accordance with the preceding provisions shall remain so
exercisable until the end of the original term of the option without regard to
any provision of the stock option providing for early termination of the option.
The `price targets' referred to in the preceding paragraph will be adjusted for
any stock split, stock dividend, combination or exchange of shares, exchange for
other securities, reclassification, reorganization, redesignation, merger,
consolidation, recapitalization, spin-off, split-off, split-up or other such
change in accordance with the provisions of Section 8 of the Stock Option
Agreement between the Executive and the Company."  
                                     IN WITNESS WHEREOF, the Company, by its
duly authorized officers, and the Executive have executed this Amendment No. 2
as of the day and year first above written.



  SCOTT TECHNOLOGIES, INC.
                        ("Company")       By                             
                                                               
                                 
Robert P. Collins ("Executive")

 